Title: Orders, 13 May 1756
From: Washington, George
To: 



[Winchester, 13 May 1756]

Nathaniel Giles, James Joyce, and Edward Chatham, enlisted by Captain Christopher Gist—Philip Hands, enlisted by captain Peachey—on review, are found unfit for Service, and Discharged.
After Orders.
One Field Officer, four Captains, five Lieutenants, four Ensigns, twelve Sergeants; two hundred and three rank and file, of the Militia of Caroline, Spotsylvania, Stafford and Culpepper, are to march to-morrow upon the Scout.
Caroline county gives the Field officer for this command.
